Citation Nr: 9922036	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  95-21 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a back disorder.  

2.  Entitlement to service connection for a hip disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. B. Weiss


 INTRODUCTION

The veteran served on active duty from August 1952 to July 
1960.

In July 1961, the Veterans Administration (now Department of 
Veterans Affairs (VA)) Regional Office in Indianapolis, 
Indiana (Indianapolis RO), denied service connection for 
residuals of back strain.  The veteran was notified of that 
decision later that month and did not submit a notice of 
disagreement within one year of the date of notification.  

In August 1977, the RO in San Diego, California (San Diego 
RO) denied service connection for residuals of a lumbar 
diskectomy and discogenic disease.  The veteran was notified 
of that decision later that month and did not submit a notice 
of disagreement within one year of the date of notification.  
In December 1979, the San Diego RO affirmed the denial of 
service connection for residuals of a lumbar diskectomy and 
discogenic disease.  The veteran was notified of that 
decision later that month and did not submit a notice of 
disagreement within one year of the date of notification.  

An August 1980 rating decision determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for the back disorder.  The veteran 
was notified of that decision in September 1980, and did not 
submit a notice of disagreement within one year of the date 
of notification.  The next communication from the veteran was 
received in December 1994 and was a request to reopen his 
claim.  A March 1995 rating decision by the RO in Los 
Angeles, California (Los Angeles RO) held that new and 
material evidence had not been submitted to reopen the claim 
for service connection for the back disorder and denied 
service connection for a hip disorder.  This matter has come 
before the Board of Veterans' Appeals (Board) on appeal from 
the March 1995 rating decision, which also denied service 
connection for a hip condition.

In his April 1995 substantive appeal, the veteran complained 
that the RO's statement of the case considered only his right 
hip disorder for service connection, not both hips.  The 
Board has considered this contention but finds that the RO 
did consider both hips for service connection, even while the 
"Decision" section of the statement of the case erroneously 
contains the single line, "Service connection for a right 
hip condition is denied."  The rest of the statement 
recognizes, both implicitly and explicitly, that the hip 
condition claimed is bilateral.  Moreover, in its "Reasons 
for Decision" section, the statement explains that the 
"evidence weighs against the claim of service connection for 
a hip condition, shown to be bilateral avascular necrosis."  
Accordingly, the Board shall address, as did the RO, the 
bilateral hip condition below.

In July 1997, the Board remanded this case for the RO to 
determine where the veteran wanted his records to be located 
and afford him a hearing.  

In August 1997, the veteran requested that his records be 
transferred to the San Diego RO, because he had moved to that 
city.  


FINDINGS OF FACT

1.  Prior to the appealed rating decision, service connection 
for residuals of a lumbar diskectomy and discogenic disease 
was denied on several occasions, most recently, by an August 
1980 rating decision.  

2.  The veteran did not submit a notice of disagreement 
within one year from the date of notification of the August 
1980 rating decision.  

3.  The additional evidence added to the record since the 
August 1980 rating decision with regard to the current back 
disorder is either redundant or does not bear directly and 
substantially upon the specific matter under consideration.  

4.  There is no competent evidence of a nexus between a hip 
disorder and service or any incident thereof.  


CONCLUSIONS OF LAW

1.  The August 1980 rating decision is final.  38  U.S.C. 
§ 4005 (1976) (now 38  U.S.C.A. § 7105 (West 1991)); 
38 C.F.R. §§ 3.104(a), 19.129(a) (1980) (now 38 C.F.R. 
§ 20.302 (1998)).  

2.  Evidence received since the August 1980 rating decision 
with regard to a back disorder is not new and material.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  

3. The claim for service connection for a hip disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The Board will review the factual background of the entire 
case at this juncture and then address the two issues before 
it separately below.  The following evidence was in the 
record at the time of the rating decision in August 1980:  
The veteran's spine, musculoskeletal system and lower 
extremities were found to be normal on a May 1952 enlistment 
examination.  He received physical therapy for what was 
reported to be acute back strain in April and May 1959.  In 
May 1959, it was noted that he had received six physical 
therapy treatments and felt he need not return for further 
therapy.  The veteran's spine, musculoskeletal system and 
lower extremities were found to be normal on a June 1960 
separation examination.  It was specifically reported that 
his back was anatomically and functionally normal.  It was 
recorded that he had injured his back while participating in 
sports and had been hospitalized for two weeks in 1954.  He 
had worn a brace while hospitalized.  The last episode 
[presumably of back pain] had been in 1959 with none since.  

Records of a VA hospitalization in May and June 1966 were 
also in the record in August 1980.  On hospitalization, it 
was reported that the veteran developed pain in the right 
lower extremity three days before while mowing the lawn.  The 
next day, the pain extended proximally to involve the 
posterior and lateral aspect of the thigh and buttock and 
there was some associated back pain.  He gave a past history 
of "some intermittent mild low back pain."  The diagnosis 
was herniated intervertebral disc, L4, and a partial 
laminectomy was performed.  Following the surgery, he 
demonstrated progressive ambulation with progressively less 
pain.  It was noted that he could resume prehospital activity 
in 30 days.  

During a June 1977 VA examination, the veteran gave a history 
of having hurt his back in 1955, saying he had been 
hospitalized for a week but could not walk right for a month.  
He also said that he had continuous back pain and stiffness 
until 1967.  He had a disk removed and had paralysis of the 
right leg for one year thereafter.  He reported having been 
treated for his back by the VA since 1964.  On examination, 
there was a lumbosacral diskectomy scar.  The back was not 
tender and there was no muscle spasm.  Flexion was very 
limited; extension and lateral bending were within normal 
limits.  X-ray studies were interpreted as showing discogenic 
disease at L4-5 and L5-S1.  

VA outpatient treatment records covering the period from 
March 1976 to January 1980 were obtained in January 1980.  In 
pertinent part, they show that in March 1977, the veteran was 
seen for complaints of "popping" in the lumbosacral area 
and pain radiating to the right hip.  It was recorded that he 
had recently tripped over a couch.  The diagnosis was low 
back strain.  In May 1978, he was seen for complaints of pain 
in his back and both hips which had started six months 
before.  In October 1978, he was seen for complaints of 
weakness in his hips for the prior two or three years, which 
had become worse in the preceding months.  On examination, 
there was mild hip flexor weakness; muscle testing found 
weakness of both iliopsoas.  X-rays made in December 1978 
were interpreted to be consistent with avascular necrosis 
(osteonecrosis) with a fracture of the subcapsular head; they 
were also interpreted to show lumbosacral discogenic disease.  

In a letter received in early February 1980, the veteran, by 
his representative, applied to reopen his claim for service 
connection for a back disorder.  It was reported that a back 
disorder had originated while on active duty in 1954 or 1955, 
as a result of injuries received from athletics.  It was also 
reported that he received treatment and wore a back brace in 
1959.  It was further reported that he was treated as 
follows:  at the VA hospital in Indianapolis, Indiana, in the 
spring or summer of 1961; on three or four separate occasions 
at the VA hospital in Syracuse, New York in 1962 and 1963; 
and at the VA hospital in Iowa City, Iowa, from 1964 to 1972, 
which included back surgery for a "depressed disc" in 1968.  
He had received treatment at the VA hospital in Minneapolis, 
Minnesota from 1973 to 1976 and on a continuous basis at La 
Jolla, California since 1977.  

In February 1980, the VA facilities in Indianapolis, Syracuse 
and Iowa City were requested to provide records pertaining to 
the veteran.  In March 1980, the VA Medical Centers in 
Indianapolis, Indiana and in Syracuse, New York reported that 
they had no records pertaining to the veteran.  The Iowa City 
facility furnished the aforementioned report of the 1966 
hospitalization.  No further evidence was available in August 
1980.  In its August 1980 rating decision, the RO noted that 
attempts to obtain medical records from Syracuse, New York, 
Cedar Rapids, Iowa, Minneapolis, Minnesota and Indianapolis, 
Indiana had been unsuccessful.  In January 1995, the VA 
facility in La Jolla, California reported that it had no 
records pertaining to the veteran.  

Additional evidence received since August 1980 is as follows.  
Records from the Green Hospital of Scripps Clinic show that 
the veteran was initially seen in June 1980 for evaluation of 
musculoskeletal complaints.  His symptoms reportedly began 
about 18 years earlier and included a burning pain on the 
anterior tibial surface of the right leg.  The pain was 
intermittent and lasted for 6 years.  About 15 years earlier, 
he experienced low back pain which eventually resulted in a 
foot drop on the right.  Surgery in 1968 relieved the pain 
and the foot drop eventually resolved.  He then was stable 
until about 3 years earlier, when he began to note severe 
burning pain in the anterior medial left thigh.  At 
approximately the same time he had a flare-up of stiffness in 
the low back.  He began to notice intermittent right thigh 
pain, similar to the left, but milder, 11/2 years before.  At 
about that time, he began to notice grinding and popping of 
the right hip socket, followed by the left.  For the prior 6 
months, he had had progressive weakness and difficulty with 
gait.  The main weakness was in the left thigh; there was 
pain in the left knee and weakness of both legs.  The 
pertinent diagnosis was aseptic necrosis of the hips, 
bilaterally, idiopathic.  

During a June 1980 Scripps Clinic rheumatology consultation, 
the veteran gave a history of "back pain which began in the 
1960's resulting in a laminectomy in 1968.  At the time of 
the laminectomy, he reportedly had had right foot drop and a 
burning sensation in the right leg.  In retrospect, however, 
he felt that he had noted slight burning in the right leg and 
right testicle since 1958.  The pertinent impressions after 
consultation were bilateral osteonecrosis of the hips, 
history of moderate alcohol intake, probably etiologic in the 
osteonecrosis of the hips, and status post laminectomy with 
some persistence of L4-5 radiculopathy.  He underwent a total 
left hip replacement in August 1980 and a total right hip 
replacement in October 1980.  The remaining Scripps Clinic 
records deal with the post-surgery period and do not contain 
any history or findings going to the service period.  It is 
noted for future reference that C. W. Colwell, M.D., signed 
many of these records.

Records of the Saddleback Hospital dated from July to 
September 1988 show that the veteran underwent evaluation and 
a revision of the left hip replacement.  Other documents 
received from the Saddleback Community Hospital show that the 
veteran was treated in July 1988 and June 1991 and on one 
other occasion for which no information was available.  Those 
documents show billing charges, but do not show any history, 
diagnosis or the treatment rendered.  The hospital reported 
that it could not locate the medical records.  

Records from V. O. Gardner, M.D. show that in October 1991, 
the veteran was found to have lumbar spinal stenosis L3-4 and 
L4-5 and lumber disc herniation L3-5.  He was to undergo a 
lumbar laminectomy and foraminectomy L3-4, L4-5, and 
diskectomy.  T. Globerson, M.D., conducted a consultation for 
properative medical evaluation and clearance in October 1991.  
Dr. Globerson noted, as history, that the patient had a back 
injury in 1969, "presumably related to previous football 
injuries," and that, "[p]resumably, also related to 
repeated trauma from athletics, he developed severe 
degenerative disease of both hips."    

In a March 1995 statement, the veteran said that in 1956, 
while in Germany, his back and hips were injured and bent so 
far out of shape that he could not walk.  He said that he was 
hospitalized for two weeks.  After release, he could not fly 
for two and one/half months.  Later, he flew infrequently, 
using pain pills when the pain became too severe.  There were 
times when he had to stand down from a mission because he 
couldn't stand after bending over to pick up his parachute.  
He finally left the Air Force and sought treatment from the 
VA at Indianapolis, Indiana in 1961, Syracuse, New York in 
1963 and 1964 and Iowa City, Iowa from 1965 to 1969 when he 
had back surgery.  The surgery helped until 1978, when the 
pain began again.  

At a hearing before the undersigned at the RO in March 1999, 
the veteran testified that he had injured his back and hips 
during service.  He said that he was hospitalized for three 
weeks and that a back injury was diagnosed in service.  He 
acknowledged that, medically, nothing was said about the 
status of the hips in service.  The treatment in service was 
pain medication, whirlpool, and hot towels.  He was removed 
from flying status for four months after he got out of the 
hospital.  Hearing transcript (T.) at 3-4.  He said that he 
had been unable to obtain any records from service or from 
the VA.  Id. at 4-5.  He testified that he was treated for 
back pain at VA hospitals from 1961 to 1965.  Id. at 7.  He 
recalled that Dr. Colwell of Scripps Clinic had told him that 
his back problem was secondary to service, and testified that 
this was shown by a record dated around June 16, 1980.  
Specifically, he told the doctor or other professionals at 
the clinic that the only time he had any significant trauma 
was when he was playing football while in the Air Force.  
When he explained this to them, their reaction had been that 
such trauma, if severe, was enough to have caused hip 
degeneration and to have "sprung" his back out.  Id. at 10.  


New and Material Evidence, Back Disorder

The Board finds that the development directed in the prior 
remand has been completed.  Stegall v. West, 11 Vet. App. 268 
(1998).  It is noted that a June 1995 statement by the 
representative alleges that the service medical records do 
not accurately reflect the extent or severity of the football 
injury claimed by the veteran and that they thus must be 
incomplete; however, the Board is unable to identify any 
objective indication of this.  To the contrary, the Board's 
review of the file indicates that all available, relevant 
medical records have been obtained. 

Service connection for a back disorder was denied by an 
August 1980 rating decision.  The veteran did not submit a 
notice of disagreement within one year of being notified of 
that decision.  Therefore, the denial of service connection 
for a back disorder is final.  38 U.S.C.A. § 7105 (formerly 
38 U.S.C. § 4005); 38 C.F.R. § 20.302 (formerly 38 C.F.R. 
§§ 3.104(a), 19.129(a)).  

Once there is a final decision, new and material evidence is 
required to reopen the claim.  38 U.S.C.A. § 5108.  

The term "new and material evidence" means evidence which has 
not been previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  

For the limited purpose of determining whether evidence is 
new and material, its credibility must be presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  The presumption of 
credibility, however, does not include any presumption of 
competence.  See King v. Brown, 5 Vet. App. 19 (1993).

Additionally, previously, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter 
"Court"), in Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
held that, to be new and material, evidence must create a 
reasonable possibility of change in the previous decision.  
However, the United States Court of Appeals for the Federal 
Circuit (hereinafter "Circuit Court") entered a decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) concerning the 
definition of the term "new and material evidence."  The 
Circuit Court held that the Court had "overstepped its 
judicial authority" in Colvin, by adopting a Social Security 
case law definition of "new and material evidence," rather 
than deferring to the "reasonable interpretation of an 
ambiguous statutory term established by [VA] regulation [at 
38 C.F.R. § 3.156]."  Hodge, 155 F.3d at 1364.  The Circuit 
Court further held that the Court's "legal analysis may 
impose a higher burden on the veteran before a disallowed 
claim is reopened" as to what constitutes "material 
evidence" Id. at 1363.  

In the instant case, in the April 1995 Statement of the Case, 
the RO applied the then-extant Colvin standard for new and 
material evidence.  As the RO has applied a more restrictive 
standard than the 38 C.F.R. § 3.156 standard ordered by the 
Circuit Court in Hodge, the Board finds that the veteran will 
not be prejudiced by the Board using the Hodge standard 
without returning the case to the RO for further 
consideration.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As history, we note that the reasons for the 1961 denial of 
service-connection were that a chronic back disorder had not 
been shown in service and no back disorder was shown on the 
separation examination.  Service-connection for residuals of 
a lumbar diskectomy and discogenic disease was denied in 
August 1977 for essentially the same reason.  The rating 
decisions in 1979 and 1980 found only that there had been no 
new and material evidence submitted.  

The evidence of record at the time of the August 1980 rating 
decision consisted of the service medical records, the 
records of a VA hospitalization in May and June 1966, the 
report of a June 1977 VA examination and VA outpatient 
treatment records covering the period from March 1976 to 
January 1980.  

The pertinent evidence added to the record since the August 
1980 rating decision consists of the records from the Green 
Hospital of Scripps Clinic and the Saddleback Hospital, the 
records of Dr. Gardner, the veteran's March 1995 statement, 
and the veteran's testimony at the March 1999 hearing.  

In essence, the veteran contends that he injured his back in 
service and has had essentially continuous back pain from 
that time, at least, until the surgery in 1966.  The March 
1995 statement and testimony at the March 1999 hearing are 
essentially identical to those in the letter received in 
early February 1980.  Therefore, they are redundant and not 
new and material.  

The medical records, while new, are not material.  For the 
most part, they deal with the condition of the veteran's back 
subsequent to 1980 and do not discuss the relationship of the 
back disorder to service or the service years.  Accordingly, 
they do not bear directly and substantially on the specific 
matter under consideration, that is, whether the veteran's 
back problem is related to service.  

To the extent that the medical records do touch upon the 
issue of the onset of the veteran's back disorder, they do so 
by the veteran's history only.  The records from the Green 
Hospital of Scripps Clinic show that in June 1980 the veteran 
reported that his symptoms began about 18 years before, or, 
years after separation from service.  It is recognized that 
he reported at the June 1980 rheumatology consultation that 
he had noted some slight burning in the right leg and right 
testicle since 1958.  However, this essentially repeats his 
contentions prior to the August 1980 rating decision, that 
his symptoms have been continuous since service.  As such, it 
is not new and material.  Similarly, Dr. Globerson's 1991 
report of the veteran's history of a 1969 back injury 
presumably related to previous football injuries simply 
repeats, albeit imperfectly, the veteran's understanding of 
his condition.  This understanding forms the basis of his 
contentions now, just as it did at the time of the rating 
decision in August 1980.  A bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  
The Board is reminded that while credibility of evidence is 
presumed for purposes of determining newness and materiality, 
competency is not.  See King v. Brown, supra.  As lay 
history, this evidence is not new and material.  Accordingly, 
the evidence added to the record since the August 1980 final 
decision is not new and material.  The claim must, thus, 
remain finally denied.

The Board stresses that, in reviewing the medical records, it 
gave particularly close attention to the records of 
Dr. Colwell, because the veteran testified that Dr. Colwell 
had told him that his back problems originated in service.  
However, we find no such notation in Dr. Colwell's records.  
We do note that the relevant date cited by the veteran, June 
16, 1980, is the same date as the above-discussed 
rheumatology consultation.

Additional Discussion Regarding the Claim to Reopen

In the December 1994 communication, the veteran asserted that 
the prior rating decisions were clearly and unmistakably 
erroneous.  However, clear and unmistakable error is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  It is 
insufficient to merely assert that prior rating decisions 
were clearly and unmistakably erroneous.  A valid claim for 
clear and unmistakable error requires some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be clear and 
unmistakable error on it face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.  See Fugo v. Brown, 
6 Vet.App. 40, 44 (1993).

In order for there to be a valid claim of clear and 
unmistakable error, the correct facts, as they were known at 
the time, must not have been before the adjudicator or the 
proper laws or regulations must have been incorrectly 
applied.  Russell v. Principi, 3 Vet.App. 310, 313 (1992).  A 
difference of opinion as to how the evidence was weighed is 
not clear and unmistakable error.  An appellant "must assert 
more than just a disagreement as to how the facts were 
weighed or evaluated."  Russell, quoted in Allin v. Brown, 6 
Vet.App. 207 (1994).  

In this case, the veteran has not identified any prior error 
of fact which, if corrected, would have resulted in a change 
in the outcome of the prior final decisions.  While he 
asserts that his service medical records clearly establish 
his claim, this is a disagreement in the evaluation of these 
records, not an error, as such.  He has also not made any 
specific allegation that the proper laws or regulations were 
incorrectly applied.  Accordingly, the Board finds that he 
has not raised a valid claim of clear and unmistakable error 
in the prior rating decisions.  


Bilateral Hip Disorder

The threshold question in a service connection claim is 
whether the claim is well grounded.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  To be 
well grounded, a claim need not be conclusive but must be 
accompanied by evidence as to suggest more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992), Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  In submitting a claim, 
a claimant must submit supporting evidence which would 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak, Id.  In general, a well-grounded 
claim for service-connection requires medical evidence of a 
current disability, competent evidence of a disease or injury 
in service, and medical evidence of a nexus between the 
current disability and the disease or injury in service.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  A claim can also be 
well grounded by competent medical evidence of a current 
disability and evidence of chronicity or continuity of 
symptomatology.  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

Although the appellant is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The evidence 
does not reflect that the veteran currently possesses a 
recognized degree of medical knowledge that would render his 
opinions on medical diagnoses or causation competent.  The 
Court held in Grottveit v. Brown, 5 Vet.App. 91 (1993), that 
lay assertions of medical causation will not suffice 
initially to establish a plausible, well grounded claim, 
under 38 U.S.C.A. § 5107(a).

The Board finds that the claim for service-connection for hip 
disability is not well grounded.  It is recognized that there 
is medical evidence of a current disorder of the hips in the 
various medical records, and there is competent evidence of 
an injury in service in the lay evidence.  However, there is 
no medical evidence of a nexus between the current disorder 
of the hips and service, or any incident thereof.  See 
Caluza, 7 Vet. App. 498.  

Specifically, the veteran relates his current disorder of the 
hips to a football injury in service.  Because the 
determinative issue, the relationship between the hip 
disorder and the sports injury in service, involves a 
question of medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 5 
Vet.App. at 93.  As a layman, the veteran is not competent to 
offer medical evidence.  See Espiritu, supra.  No competent 
person has expressed an opinion that there is a relationship 
between the hip disorder and the sports injury in service.  
The sole competent, that is, medical, evidence as to the 
cause of the veteran's hip problems is the 1980 
rheumatologist's opinion that moderate alcohol intake was 
probably etiologic in the veteran's bilateral osteonecrosis 
of the hips.  Nor can the veteran's statement as to what he 
was told by a doctor regarding the nexus make his claim well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
The Board reiterates that Dr. Globerson's 1991 recitation of 
the veteran's history, of severe degenerative disease of the 
hips presumably related to repeated trauma from athletics, is 
not competent medical evidence.  This history is unenhanced 
by additional medical comment to substantiate the history 
and, no relevant findings or conclusions were drawn, as a 
result of this one-time examination for medical clearance for 
surgery.  See, LeShore, supra.  Therefore, the veteran has 
not submitted a well-grounded claim.  38 U.S.C.A. § 5107(a).  
The veteran has not identified any additional, available, 
evidence which, if true, would make the claim for service 
connection for a hip disorder plausible.  See Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  Accordingly, the claim must 
be denied as not well grounded. 


ORDER

New and material evidence having not been received, the 
application to reopen the claim for service connection for a 
back disorder is denied.  

Service-connection for a bilateral hip disorder is denied. 



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals


 

